DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 were rejected in Office Action mailed on 08/20/2021.
Applicant filed a response and amended claim 1.
Claims 1-8 are currently pending in the application, of claims 5-8 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. Patent Application Publication 2013/0330622).
Regarding claim 1, Sasaki teaches a composition for a non-aqueous secondary battery adhesive layer, comprising organic particles (i.e., water soluble polymer) (abstract) (paragraph [0088]-[0089]) and a binder (abstract) (paragraph [0050]-[0051]),
wherein the organic particle comprises a first polymer (i.e., ethylenically unsaturated carboxylic acid monomer unit) and a second polymer (i.e., fluorine-containing (meth) acrylic acid ester monomer unit) (paragraph [0089])

Sasaki teaches the first polymer is an ethylenically unsaturated carboxylic acid monomer unit (paragraph [0089]) which encompass an acid group-containing monomer unit and the second polymer is a fluorine-containing (meth) acrylic acid ester monomer unit (paragraph [0089]) which encompass a fluorine-containing monomer unit.
Sasaki does not explicitly articulate the specifics of the first polymer having a weight average molecular weight of 100 to 10,000 and the second polymer having a weight average molecular weight of greater than 10,000. However, Sasaki teaches the organic particle (i.e., water soluble polymer) which includes the first polymer and the second polymer, has a weight average molecular weight larger than 100 and preferably 100,000 or smaller (paragraph [0117]). Therefore, it would be expected for each of the first polymer and second polymer to fall within or overlap the claimed range.
It is noted that Sasaki differ in the exact same weight-average molecular weight and weight fraction as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the weight-average molecular weight and weight fraction of Sasaki overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
Regarding claim 2-3, Sasaki teaches the organic particles comprising a molecular weight regulator (i.e., repeating unit other than the ethylenically unsaturated carboxylic acid monomer unit, (meth) acrylic acid ester monomer unit, and fluorine-containing (meth)acrylic acid ester monomer unit) in an amount of 0 to 10 part by mass per 100 parts by mass of the organic particles (i.e., 0 wt% to 10 wt%) (paragraph [0117]). While Sasaki teaches the components quantities in % by weight, it is noted that in common usage, the mass of an component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass % or parts by pass as it is per 100 parts by mass of the organic particles. 
It is noted that Sasaki differ in the exact same parts by mass as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the parts by mass of Sasaki overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
Regarding claim 4, Sasaki teaches an adhesive layer using the composition above (i.e.,slurry composition is used for a negative electrode with an adhesion strength) (paragraphs [0228]-[0231]). 

Response to Arguments
Applicant’s argument filed on 10/19/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the arguments are drawn to the new limitation which have been fully addressed above. After further consideration, Sasaki has been taken with a different approach and has been used for the rejection of the claims of the instant application as presented in this Office Action.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanasaki et al. (U.S. Patent Application Publication 2013/0119318)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/